2ft ,So^-^/

TO WHOM IT MAY CONCERN:

  I just found out that the attorney that I had JOHN S. YOUNG has went to jail
for wrongfull acts against his clients.
  I have filed this as well about two months ago-.on case no. 6011 in runnels
county Texas.

  Will you please take this into reconsideration in my case that what I filed
is very aparent true.            —.



                                          PS
SINCERLY
                            JOHN S.-YOUNG IS OUT OF SWEETWATER TEXAS.
BOBBY OXFORD




TDCJ no.    1656735

BOYD UNIT

200 spur 113
TEAGUE,TEXAS 75860




                                                                 RECEIVED IH
                                                            COURT CF ORDINAL APPEALS
                                                                  AUG 12 2015


                                                               Abe! Acosia, Clerk